Order, Supreme Court, New York County (Charles Solomon, J.), entered on or about May 21,1992, which granted a motion by petitioner for an order unsealing records and evidence pertaining to a Criminal Court Docket in People v Joseph M., previously sealed pursuant to CPL 160.50, unanimously affirmed, without costs.
Respondent is accused of purchasing six vials of crack cocaine. Though he was acquitted of criminal possession of a controlled substance after a jury trial, disciplinary charges based upon the same incident were brought by petitioner.
Petitioner made "a compelling demonstration, by affirmation, that without an unsealing of criminal records, the ends of protecting the public through investigation and possible discipline * * * cannot be accomplished.” (Matter of Dondi, 63 NY2d 331, 338.) A sufficient showing was made that documentary and physical evidence necessary to the disciplinary case against respondent was contained in the sealed file. Concur— Sullivan, J. P., Milonas, Wallach, Ross and Asch, JJ.